 AMERICAN RADIATORAND STANDARD SANITARY CORPORATION7MEMBERSMURDOCK and STYLEs took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.AMERICAN RADIATOR AND STANDARD SANITARY CORPORATION (STAMPINGPLANT)andUNITED STEELWORKERS OF AMERICA, CIO, PETITIONERAMERICAN RADIATOR AND STANDARD SANITARY CORPORATION (BONDPLANT)andUNITED STEELWORKERS OF AMERICA, CIO, PETITIONER.Cases Nos. 3-RC-558 and 3-RC-572.February 5, 1951Decision and Direction of ElectionUpon separate petitions duly filed, a consolidated' hearing washeld before Ralph E. Kennedy, hearing officer. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The questions concerning representation :The Intervenor, Local 64, United Office and Professional WorkersofAmerica,2 contends that current collective bargaining contractsbetween it and the Employer are a bar to this proceeding.The Peti-tioner asserts that the contracts are not a bar because a schism in themembership of the Intervenor creates a doubt concerning the con-tinued representation of the Employer's employees by the Intervenor.The Employer takes a neutral position on this issue.Since 1944, the Employer has engaged in collective bargaining withthe Intervenor for certain office workers in each of the two plants in-volved herein.Separate contracts have been executed for each plant,and the current contracts expire on March 31, 1952.As a result of the expulsion of UOPWA from the Congress of In-dustrial Organizations and the proposed amalgamation of UOPWAIThe captioned cases were consolidated for hearing by order of the Regional Directordated November 15, 1950.2The international union will be referred to herein as UOPWA.93 NLRB No. 4. 8DECISIONSOF NATIONALLABOR RELATIONS BOARDwith an independent labor organization, the Intervenor's membershipin each of the bargaining units took steps to change their bargainingrepresentative.On September 19, 1950, pursuant to proper noticecirculated by the vice president and stewards of the Intervenor, ameeting was held by the Intervenor's members in the Stamping Plant(3-RC-558).Approximately. 50 of the 110 employees in this unitattended the meeting, and unanimously voted to disaffiliate fromTJOPWA and to affiliate with the Petitioner.A similar meeting,notice of which was mailed to each employee by the president of theIntervenor, was held on October 11, 1950, by the Intervenor's mem-bers in the Bond Plant (3-RC-572).Approximately 40 of the 96employees in the unit attended this meeting, and they too voted unani-mously to disaffiliate from UOPWA and affiliate with the Petitioner.Uncontroverted testimony at the hearing indicates that all employeesat the meetings signed authorization cards for the Petitioner, and thatthe other employees in each unit signed such cards later.There have"been no meetings of the Intervenor since the disaffiliations, nor has the''Intervenor since that time processed any grievances.It appears from the uncontested evidence in the record that there isnow no one in the plants representing the Intervenor, and that for allpractical purposes the Intervenor is a defunct organization at theseplants.It is clear, therefore, that the normal bargaining relationshipbetween the Employer and the Intervenor has become a matter of suchconfusion, because of the events described above, that the relationshipbetween them no longer can be said to promote stability in industrialrelations.Under these circumstances, in accordance with establishedBoard precedents,3 we believe that the conflicting claims to representa-tion of the two labor organizations involved can best be resolved by anelection.Without deciding property rights or collective bargaining3BostonMachine Works Company,89 NLRB 59.See alsoJ. J. Tourek ManufacturingCo., 90 NLRB 5.The Intervenor contends that the separate meetings of.the employees in each plant didnot constitute a meeting of the Intervenor,and therefore did not amount to the formalizedcollective action which the Board has held necessary to create a schism in the recognizedbargaining representative.SeeTelex,Inc.,90 NLRB 202;Pacific-Gamble Robinson Com-pany,89 NLRB 293. It is true that regular meetings of the Intervenor were attendedby its membership in both plants.However, the two meetings were specially convenedby the Intervenor's chief officers in each plant for the specific purpose of consideringdisaffiliationfrom UOPWA.In view of the separate contract units at each plant, and in view of the fact that thetwo meetings covered all members of the Intervenor employed by the Employer,we do notbelieve that the failure of the two groups of employees to meet jointly for disaffiliationpurposes militates against the application of the doctrines set forth in theBoston MachineandTourekcases.See alsoThe Bassick Company,89 NLRB 1143,where the Boardapplied the schism doctrine despite separate disaffiliation meetings of the day and nightshifts. CHERRY AND WEBBCOMPANYduties of the parties with reference to the current contracts,4 we areof the opinion that these contracts are not a bar to a present determina-tion of representatives.We find that questions affecting commerce exist concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the act.4.We find that employees in all classifications of office work in theEmployer's Stamping and Bond plants, Buffalo, New York, includ-ing janitresses in the business offices and time-study and methods men,but excluding all other employees, confidential and professional em-,ployees, and supervisors as defined in the Act, constitute, in each plant,a separate unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.'[Text of Direction of Elections omitted from publication in thisvolume.]4While the Employer is agreeable to the disposition of the representation questioned bythe Board,it contends that the current contracts should be honored until their expiration.The legar issues raised in this connection,however, cannot properly be determined by theBoard in a representation proceeding under Section 9 (c) of the Act.Although thepossible choice of a bargaining representative by these employees,necessarily will operateto affect the rights and obligations of the parties,the duty of either party to bargainunder existing or new contracts is a matter that must be determined by the applicationof other provisions of the Act in the light of a factual situation not now before us. SeeBoston Machine Works Company,supra.These units conform substantially to the current contract units which all parties agreedto be appropriate.We do not list the numerous job exclusions detailed in the contracts,as they appear to fall within one of the general exclusionary groups in the unit description.CHERRY AND WEBB COMPANY, PROVIDENCE1andRETAIL,WIIOLESALEAND DEPARTMENT STORE UNION,CIO, PETITIONER.CaseNo.1-RC-1923.February 5, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Lepie, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member;panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1The name of the Employer appears as amended at the hearing.93 NLRB No 8